DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claims 1-10 and 20 are directed to a process.  Claims 11-19 are directed to an apparatus.  

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The following specific limitations in the claims under examination recite an abstract idea:  
a plurality of judges scoring a contest (e.g., claims 1 and 11) 
matching contestants based on ability (e.g., claims 4 and 14)
rating contestants (e.g., claims 5, and 15)
	The above listed identified limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Mental Processes: concepts preformed in the human mind (including on observation, evaluation, judgement, opinion
Certain Methods of Organizing Human Activity: managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions). 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
saving a unique identifier in a computer (claims 1 and 11, insignificant extra-solution activity); 
entering scores into a computer (claims 1 and 11, insignificant extra-solution activity); 
transferring the scores to a central computer (claims 1 and 11, insignificant extra-solution activity); 
displaying the scores substantially simultaneously on a display (claims 1 and 11, insignificant extra-solution activity); 
Claims 2-10 and 12-20 include additional limitations that are similar those limited above for claims 1 and 11 (e.g., generating a random outcome: insignificant extra-solution activity) and defining contests to a particular sport (boxing, kick-boxing, mixed martial arts). 




Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claims 1-20, the claims as a whole do not amount to significantly more than the exception itself.   The above listed additional claim limitations display, receive, and notify in a well-understood, routine, and conventional way.  Further, the computer hardware of claim 11 (e.g., memory, devices, network) are well-understood, routine, and conventional in the art.  Therefore, claims 1-20 are not patent eligible under 101. 
	 
Claim Objections
Claims 2, 8, 12, and 17 are objected to because of the following informalities: the claims use the term “and/or”.  While the user of “and/or” is not automatically an issue, Applicant is requested to amend the claim without using “and/or” if possible to avoid confusion.  Appropriate clarification is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 7 and 16, it is unclear how scores are transferred “dynamically” to the central computer.  Applicant is required to clarify what is meant by “dynamically” transferring scores.  How is “dynamically” transferring more specific than merely transferring?  Clarification is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,027,102 to Sweeny in view of U.S. Patent Application Publication No. 2007/0287603 to Norris.
With regard to claim 1, Sweeny discloses a computer implemented method of conducting a contest wherein the contest is conducted between a plurality of contestants (e.g., see at least column 3, lines 28-46, wherein the contest is a boxing match), the contest including rounds of sub-contests (e.g., see at least column 4, lines 20-34), each contestant having a unique identifier (e.g., see at least column 3, liens 28-46, colored shorts identifies the contestants) that is saved in the computer memory along with parameters that define the relative performance ability of the contestant, the method including the steps of: a plurality of judges scoring the plurality of 
[claim 2] wherein the contest includes any one or more of the following sub-contests: boxing (e.g., see at least column 3, lines 28-46, wherein the contest is a boxing match); kick-boxing; and/or mixed martial arts;
	[claim 6] wherein the judges enter scores into a computer implemented scoring device in real-time during each round (e.g., see at least column 3, line 14 to column 4, line 34);
	[claim  7] wherein the data communications network transfers scores from the plurality of scoring devices operated by the plurality of judges dynamically to the central computer (e.g., see at least column 3, line 14 to column 4, line 34);
	[claim 9] wherein the statistical likelihood of one contestant succeeding with respect to another contestant is updated in real-time in accordance with scores entered by the plurality of judges into their respective computer implemented scoring device (e.g., see column 6, lines 30-34, “running computation of odds”); and 
	[claim 10] wherein the statistical likelihood of one contestant succeeding with respect to another contestant is displayed in real-time on a display e.g., see column 6, lines 30-34, “the display of those odds”); 
	Sweeny discloses all of the recited claim features as set forth above but is silent regarding the use of random outcome event (i.e., a coin toss, claim 3) to determine sub-contest rules. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Sweeny with a coin toss between rounds to determine rules as taught by Norris in order to provide additional uncertainty to the contest to thereby make watching the contest more entertaining. 
	Claims 11-13, 16, 18, and 19 are rejected as obvious based on the same combination of Sweeney in view of Norris as set forth above for independent claim and corresponding dependent claims.  
Claims 4, 5, 8, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny in view of Norris as applied to claims 1 and 11 above, and further in view of Non-Patent Literature of Swiss-system tournament (dated 2/2014 and hereinafter Swiss) as cited in the IDS dated 1/26/2020.
Sweeny fails to disclose ranking contestants and matching contestants based on their ranking (i.e., calculated by contest records).
Swiss discloses a system for matching contestants based on a contestant’s ranking or scores from previous matches (e.g., see page 1, fifth paragraph). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Sweeny with contest matching based on contestant rankings as taught by Swiss in order to provide more evenly matched contests that will be “egalitarian in nature.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2011/0172060 to Morales discloses a sport system that allows a user to select a different type of sport to workout, including “boxing”, “kick boxing”, and “mixed martial arts” options.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached at 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/James S. McClellan/Primary Examiner, Art Unit 3715